Filed 3/15/21 P. v. Griego CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----




 THE PEOPLE,                                                                                   C091591

                    Plaintiff and Respondent,                                     (Super. Ct. No. CRF19217)

           v.

 FERNANDO JAMES GRIEGO,

                    Defendant and Appellant.




         Appointed counsel for defendant Fernando James Griego has asked this court to
conduct an independent review of the record to determine whether there are any arguable
issues on appeal. (People v. Wende (1979) 25 Cal.3d 436.) Finding no arguable error in
defendant’s favor, we affirm.




                                                             1
                                     BACKGROUND
        Defendant and his brother pulled an elderly man out of his truck and beat him,
fracturing several of his ribs. The victim went to a neighbor’s house for help; the
brothers broke this neighbor’s phone and attacked him as well. When the victim’s
elderly wife came to stop the assault, defendant’s brother threw her to the ground and a
girlfriend of one of the brothers kicked the wife. The elderly couple’s daughter and son-
in-law went to the house later in the day and defendant and his brother attacked the son-
in-law, fracturing the bone around his eye.
        On November 13, 2019, defendant pleaded no contest to two counts of assault by
force likely to produce great bodily injury (Pen. Code, § 245, subd. (a)(4))1 and admitted
enhancements that he personally caused great bodily injury in one of the assaults
(§ 12022.7, subd. (a)) and he had a prior strike (§ 667, subd. (e)(1)). In accordance with
the plea, the trial court sentenced defendant to nine years in prison, comprised of the
lower term of two years for one of the assault counts, one-third the midterm for one year
on the second assault count, with both terms doubled for the prior strike, plus three years
for the bodily injury enhancement. The court also imposed a $300 restitution fine
(§ 1202.4, subd. (b)) and a stayed $300 parole revocation restitution fine (§ 1202.45).
                                      DISCUSSION
        Appointed counsel filed an opening brief that sets forth the facts and procedural
history of the case and requests this court to review the record and determine whether
there are any arguable issues on appeal. (People v. Wende, supra, 25 Cal.3d 436.)
Defendant was advised by counsel of his right to file a supplemental brief within 30 days
from the date the opening brief was filed. More than 30 days have elapsed, and




1   Undesignated statutory references are to the Penal Code.

                                              2
defendant has not filed a supplemental brief. Our review of the record pursuant to Wende
has disclosed no arguable errors in defendant’s favor.
                                     DISPOSITION
      The judgment is affirmed.



                                                      /s/
                                                Duarte, J.



      We concur:



            /s/
      Raye, P. J.




           /s/
      Mauro, J.




                                            3